         Case 1:19-cv-07976-AJN Document 50 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   12/22/2020



Santiago Hernandez, et al.,

                      Plaintiffs,
                                                                 19-cv-7976 (AJN)
              –v–
                                                                      ORDER
San Marino at Soho Incorporated, et al.,

                      Defendants.


ALISON J. NATHAN, District Judge:

      The Plaintiffs shall file a response to the Defendants’ motion for reconsideration (Dkt.

No. 49) by December 28, 2020.

      SO ORDERED.

    Dated: December 22, 2020
           New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
